DETAILED ACTION
Claims 1-30 are pending. 
Claims 1-30 are rejected.
This action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention


Claims 1-4, 6-7, 14-17, 19-20 and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MolavianJazi et al., US Pub. 2019/0159135 (hereinafter Jazi).

With respect to claim 1, Jazi teaches a method of wireless communication at a user equipment (UE) (fig. 1, remote unit 102), comprising:
determining to select an uplink (UL) beam having a higher effective isotropic
radiated power (EIRP) capability than an EIRP capability associated with a current beam

control (TPC) exceeds an EIRP capability associated with the current beam or when an
amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”);
determining, upon determining to select the UL beam, a set of UL beams with an
EIRP capability satisfying an EIRP capability threshold and a respective beamforming
direction corresponding to a beamforming direction associated with the current beam ([0133], “determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a panel-PCMAX,c,b.”, operating with the same gNB beam implies that the direction of the new UE beam is (nearly) the same as the direction of the current UE UL beam);
selecting one UL beam of the set of UL beams ([0133], “……In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”); and
transmitting on UL on the selected UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).

With respect to claim 14, Jazi teaches an apparatus (fig. 2, remote unit 102) for wireless communication at a user equipment (UE) (fig. 1, remote unit 102 in wireless communication), comprising:
means (fig. 2, processor 202) for determining to select an uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than an EIRP capability associated with a current beam for transmitting on UL when at least one of a target transmit power based on transit power control (TPC) exceeds an EIRP capability associated with the current beam or when an
amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”);
means (fig. 2, processor 202) for determining, upon determining to select the UL beam, a set of UL beams with an EIRP capability satisfying an EIRP capability threshold and a respective beamforming direction corresponding to a beamforming direction associated with the current beam ([0133], “determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a panel-PCMAX,c,b.”, operating with the same gNB beam implies that the direction of the new UE beam is (nearly) the same as the direction of the current UE UL beam);

means for transmitting (fig. 2, transmitter 210) transmitting on UL on the selected UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).


With respect to claim 27, Jazi teaches an apparatus (fig. 2, remote unit 102) for wireless communication at a user equipment (UE) (fig. 1, remote unit 102 in wireless communication), comprising:
a memory (fig. 2, memory 204), and
at least one processor (fig. 2, processor 202) coupled to the memory and configured to:
determine to select an uplink (UL) beam having a higher effective isotropic
radiated power (EIRP) capability than an EIRP capability associated with a current beam
for transmitting on UL when at least one of a target transmit power based on transit power
control (TPC) exceeds an EIRP capability associated with the current beam or when an
amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE operates with a gNB beam using a UE beam to a UE panel, and the UE is configured with a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”);
determine, upon determining to select the UL beam, a set of UL beams with an
EIRP capability satisfying an EIRP capability threshold and a respective beamforming
direction corresponding to a beamforming direction associated with the current beam ([0133], “determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a panel-PCMAX,c,b.”, operating with the same gNB beam implies that the direction of the new UE beam is (nearly) the same as the direction of the current UE UL beam);
select one UL beam of the set of UL beams ([0133], “……In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”); and
transmit on UL on the selected UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).


With respect to claim 30, Jazi teaches a computer-readable medium ([0031]-[0032]; [0054], memory 204) storing computer executable code, the code when executed by a processor cause the processor to: of wireless communication at a user equipment (UE), comprising:
determine, at a user equipment (fig. 1, remote unit 102),  to select an uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than an EIRP capability associated with a current beam for transmitting on UL when at least one of a target transmit power based on transit power control (TPC) exceeds an EIRP capability associated with the current beam or when an amount of data in a buffer of the UE is greater than a data threshold ([0133], “if a multi-panel UE a positive TPC command that may cause the UE to exceed a maximum configured output power for the UE panel (e.g., PCMAX,c,b) or the UE is operating in a power-limited mode, the UE may initiate an UE TX beam sweeping (e.g., a U3 UL beam management procedure) to determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b. In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”);
determine, upon a determination to select the UL beam, a set of UL beams with an
EIRP capability satisfying an EIRP capability threshold and a respective beamforming
direction corresponding to a beamforming direction associated with the current beam ([0133], “determine whether any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a panel-PCMAX,c,b.”, operating with the same gNB beam implies that the direction of the new UE beam is (nearly) the same as the direction of the current UE UL beam);
select one UL beam of the set of UL beams ([0133], “……In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”); and
transmit on UL on the selected UL beam ([0133], “…….In such embodiments, if the UE finds any such UE TX beams, the UE may autonomously perform a UE TX beam switching that is transparent to the gNB”).

With respect to claims 2 and 28, Jazi teaches further comprising: selecting a downlink (DL) beam for receiving on DL based on the selected UL beam; and receiving, from a base station, on the selected DL beam for receiving on DL ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam 

With respect to claim 15, Jazi teaches further comprising: means (fig. 2, processor 202) for selecting a downlink (DL) beam for receiving on DL based on the selected UL beam; and means (fig. 2, receiver 212) for receiving, from a base station, on the selected DL beam for receiving on DL ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam and RX beam correspondence at a UE may be maintained if at least one of the following is satisfied: 1) the UE is able to determine a UE TX beam for an uplink transmission based on the UE's downlink measurement on the UE's one or more RX beams; and the UE is able to determine a UE RX beam for downlink reception based on the TRP's indication based on an uplink measurement on the UE's one or more TX beams”).

With respect to claims 3 and 16, Jazi teaches wherein the selected DL beam is the same as the selected UL beam ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam and RX beam correspondence at a UE may be maintained if at least one of the following is satisfied: 1) the UE is able to determine a UE TX beam for an uplink transmission based on the UE's downlink measurement on the UE's one or more RX beams; and the UE is able to determine a UE RX beam for downlink reception based on the TRP's indication based on an uplink measurement on the UE's one or more TX beams”).


With respect to claims 4 and 17, Jazi teaches wherein the selecting of the DL beam based on the selected UL beam is performed when there is UL/DL beam correspondence ([0065], As used herein, in some embodiments, a TX beam and RX beam correspondence configured at a TRP and a UE may be as follows……… and a TX beam and RX beam correspondence at a UE may be maintained if at least one of the following is satisfied: 1) the UE is able to determine a UE TX beam for an uplink transmission based on the UE's downlink measurement on the UE's one or more RX beams; and the UE is able to determine a UE RX beam for downlink reception based on the TRP's indication based on an uplink measurement on the UE's one or more TX beams”).


With respect to claims 6 and 19, Jazi teaches wherein the set of UL beams comprises one UL beam with a highest EIRP capability ([0133], “……..any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b”).


With respect to claims 7, 20 and 29, Jazi teaches wherein the EIRP capability threshold is based on the target transmit power after determining that the target transmit power based on the TPC exceeds the EIRP capability associated with the current beam ([0133], “……..any other UE beams from any other UE panel exists that can operate with the same gNB beam but facilitate a larger panel-PCMAX,c,b”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 9-11, 18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jazi in view of Marinier et al., WO2017/196612 (hereinafter Marinier).

With respect to claims 5 and 18, Jazi is silent on “wherein the data threshold is zero bytes or greater than zero bytes”.
However, Marinier teaches wherein the data threshold is zero bytes or greater than zero bytes ([0194], "A UE may trigger an uplink fall-back procedure under multiple scenarios, such as when receiving ramp-up TPC bits and reaching the maximum EIRP of the beam class while receiving downlink NACK of the data beam transmission, when receiving a pre-defined number of NACK messages for a specific uplink beam used for data transmissions", the cited phrase states that the beam selection is triggered when a specific number of NACKs is received, implying that at this event a certain amount of data packets is in the (retransmission) buffer of the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “wherein the data threshold is zero bytes or greater than zero bytes”, as disclosed by Marinier because it enables 



With respect to claims 9 and 22, Jazi is silent on “wherein the selecting of the one UL beam of the set of UL beams includes identifying an UL beam associated with an EIRP that is relatively the same as an EIRP associated with the current beam”.
However, Marinier teaches wherein the selecting of the one UL beam of the set of UL beams includes identifying an UL beam associated with an EIRP that is relatively the same as an EIRP associated with the current beam ([0194], "A UE may trigger an uplink fall-back procedure under multiple scenarios, such as when receiving ramp-up TPC bits and reaching the maximum EIRP of the beam class while receiving downlink NACK of the data beam transmission……"; [0196]; [0197], “When setting transmit power per element in accordance with a selected beam class, a UE, for example, may increase transmit power to compensate for a reduced beamforming gain when using a lower beam class"; the cited phrase implies that the EIRP of the fall-back beam is (nearly) the same as of the previously used beam).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “wherein the selecting of the one UL beam of the set of UL beams includes identifying an UL beam associated with an EIRP that is relatively the same as an EIRP associated with the current beam”, as disclosed by Marinier because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands  (See Marinier: [0005]).



With respect to claims 10 and 23, Jazi is silent on “wherein the EIRP of the UL beam is the same or less than the EIRP associated with the current beam”.
However, Marinier teaches wherein the EIRP of the UL beam is the same or less than the EIRP associated with the current beam ([0194], "A UE may trigger an uplink fall-back procedure under multiple scenarios, such as when receiving ramp-up TPC bits and reaching the maximum EIRP of the beam class while receiving downlink NACK of the data beam transmission……"; [0196]; [0197], “When setting transmit power per element in accordance with a selected beam class, a UE, for example, may increase transmit power to compensate for a reduced beamforming gain when using a lower beam class"; the cited phrase implies that the EIRP of the fall-back beam is (nearly) the same as of the previously used beam).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “wherein  the EIRP of the UL beam is the same or less than the EIRP associated with the current beam”, as disclosed by Marinier because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands  (See Marinier: [0005]).




With respect to claims 11 and 24, Jazi is silent on “wherein the selecting of the one UL beam of the set of UL beams includes identifying an UL beam associated with a pathloss larger than a pathloss associated with the current beam”.
However, Marinier teaches wherein the selecting of the one UL beam of the set of UL beams includes identifying an UL beam associated with a pathloss larger than a pathloss associated with the current beam ([0194], "A UE may trigger an uplink fall-back procedure under multiple scenarios, such as when receiving ramp-up TPC bits and reaching the maximum EIRP of the beam class while receiving 
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the Jazi system to include the feature “wherein the selecting of the one UL beam of the set of UL beams includes identifying an UL beam associated with a pathloss larger than a pathloss associated with the current beam”, as disclosed by Marinier because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands  (See Marinier: [0005]).


	

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jazi in view of John Wilson et al., US Pub. 2018/0263024 (hereinafter John Wilson).

With respect to claims 8 and 21, Jazi is silent on “wherein the EIRP capability threshold is based at least on a maximum EIRP capability”.
However, John Wilson teaches wherein the EIRP capability threshold is based at least on a maximum EIRP capability ([0095], “…… In some cases, the UE may determine an amount of transmit power needed for an uplink transmission. In some cases, the UE may determine a transmit power of a selected uplink transmit beam is less than a maximum transmit power of the UE by a threshold amount……”).

effective filing date of the claimed invention to modify the Jazi system to include the feature “wherein the EIRP capability threshold is based at least on a maximum EIRP capability”, as disclosed by John Wilson because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands.




Claims 12-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jazi in view of Marinier and further in view of John Wilson et al., US Pub. 2018/0263024 (hereinafter John WIlson).


With respect to claims 12 and 25, Jazi in view of Marinier is silent on “wherein the EIRP of the UL beam is the same or greater than the EIRP associated with the current beam”.
However, John Wilson teaches wherein the EIRP of the UL beam is the same or greater than the EIRP associated with the current beam ([0095], “The UE may select the transmit beam based on several metrics such as, for example, signal-to-noise ratio (SNR) and/or reference signal receive power (RSRP) measured for different beams corresponding to different port sets. In some cases, for example, a UE may determine that a signal to noise ratio (SNR) of the selected transmit beam is greater than a SNR of a previously selected uplink transmit beam by a threshold amount. ……”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combined Jazi-Marinier system to include the feature “wherein the EIRP of the UL beam is the same or greater than the EIRP associated with the current beam”, as disclosed by John Wilson because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands.



With respect to claims 13 and 26, Jazi in view of Marinier is silent on “wherein the selecting of the one UL beam of the set of UL beams includes identifying an UL beam associated with a pathloss smaller than a pathloss associated with the current beam”.
However, John Wilson teaches wherein the selecting of the one UL beam of the set of UL beams includes identifying an UL beam associated with a pathloss smaller than a pathloss associated with the current beam ([0095], “The UE may select the transmit beam based on several metrics such as, for example, signal-to-noise ratio (SNR) and/or reference signal receive power (RSRP) measured for different beams corresponding to different port sets. In some cases, for example, a UE may determine that a signal to noise ratio (SNR) of the selected transmit beam is greater than a SNR of a previously selected uplink transmit beam by a threshold amount. ……”, as the transmission power of CSI-RS on different ports is normally the same, higher SNR implies a smaller path loss).
Therefore, it would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combined Jazi-Marinier system to include the feature “wherein the selecting of the one UL beam of the set of UL beams includes identifying an UL beam associated with a pathloss smaller than a pathloss associated with the current beam”, as disclosed by John Wilson because it enables systems to increase throughput and maintain adequate coverage in higher frequency bands

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        1/26/2022


 /GREGORY B SEFCHECK/ Primary Examiner, Art Unit 2477